Case 2:19-bk-14989-WB   Doc 358 Filed 10/07/19 Entered 10/07/19 15:54:59   Desc
                         Main Document     Page 1 of 6
Case 2:19-bk-14989-WB   Doc 358 Filed 10/07/19 Entered 10/07/19 15:54:59   Desc
                         Main Document     Page 2 of 6
Case 2:19-bk-14989-WB   Doc 358 Filed 10/07/19 Entered 10/07/19 15:54:59   Desc
                         Main Document     Page 3 of 6
Case 2:19-bk-14989-WB   Doc 358 Filed 10/07/19 Entered 10/07/19 15:54:59   Desc
                         Main Document     Page 4 of 6
            Case 2:19-bk-14989-WB                  Doc 358 Filed 10/07/19 Entered 10/07/19 15:54:59                                       Desc
                                                    Main Document     Page 5 of 6



                                     PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Foley & Lardner LLP, 555 South Flower Street, Suite 3300, Los Angeles, CA 90072-2411


A true and correct copy of the documents entitled (specify): AFFIDAVIT will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR will be served by the court via NEF and hyperlink to the document. On (date) 10/7/2019, I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:


                                                                                                 Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 10/7/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

Honorable Julia W. Brand
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382
Los Angeles, CA 90012

                                                                                         Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                         , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                         Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
   10/7/19                  Sonia Gaeta                                        /s/ Sonia Gaeta
   Date                     Printed Name                                       Signature




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
            Case 2:19-bk-14989-WB                  Doc 358 Filed 10/07/19 Entered 10/07/19 15:54:59                                       Desc
                                                    Main Document     Page 6 of 6


1.       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
 John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
 Riebert Sterling Henderson shenderson@gibbsgiden.com
 Vivian Ho BKClaimConfirmation@ftb.ca.gov
 Alvin Mar alvin.mar@usdoj.gov
 Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com;jsimon@foley.com
 Stacey A Miller smiller@tharpe-howell.com
 Kevin H Morse kmorse@clarkhill.com, blambert@clarkhill.com
 Shane J Moses smoses@foley.com
 Akop J Nalbandyan jnalbandyan@LNtriallawyers.com, cbautista@LNtriallawyers.com
 Rejoy Nalkara rejoy.nalkara@americaninfosource.com
 Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
 David L. Neale dln@lnbyb.com
 Aram Ordubegian ordubegian.aram@arentfox.com
 Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com;cwilliams@raineslaw.com
 Gregory M Salvato gsalvato@salvatolawoffices.com,
 calendar@salvatolawoffices.com;jboufadel@salvatolawoffices.com;gsalvato@ecf.inforuptcy.com
 Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
 Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
 United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
 Eric K Yaeckel yaeckel@sullivanlawgroupapc.com




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
